DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-30 are pending in the current application with claims 24-28 withdrawn as directed to a nonelected invention leaving claims 1-23 and 29-30 examined below.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-23 and 29-30 in the reply filed on November 19, 2021 is acknowledged.  The traversal is on the ground(s) that Florio does not disclose where the component has at least 80% pores in an interior of a component structure and as such the groups do not lack unity of invention as the technical feature does not make a contribution over the prior art.  This is not found persuasive because while Florio does not explicitly disclose where the component has the claimed porous structure, Florio discloses a substantially identical method of making the component and thus the component being made by the same method would prosses the same properties. Therefore the instant technical feature is not a special technical feature. It is also not a special technical feature for the reasons stated in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 19, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
The abstract of the disclosure is objected to because it includes legal phraseology such as "means".  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: "temped" in "temped volume" is incorrect.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  "composite particles equal to or greater than" in lines 3-4 is missing a verb to connect the phrases.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 21 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a layer” in line 3. As there is already “a layer of substrate particles” and “at least one further layer of substrate particles” recited in claim 1 from which 

Claim 16 recites the limitation “the binder is removed successively” in line 2. This recitation is repeated in claim 30, lines 1-2. It is not clear how the binder, a singular entity, is removed successively. Further, while claim 30 recites that the “at least one additive is being removed from the shaped part at least partially” it is not clear how this partial removal comports with the removal being successive. 

The term “high vacuum” in claim 21 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While paragraphs [0027] and [0061] mention high vacuum, they do not explain what the scope of the term is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 11-12, 14-16, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Selective laser sintering of alumina with polymer binders." Rapid Prototyping Journal (1995) of Subramanian.
As to claims 1 and 2, Subramanian discloses three different embodiments using three different alumina powders (Subramanian, pg. 2, 1st paragraph of Materials section) meeting the limitation of where the substrate particles comprise ceramic particles. Subramanian discloses using Poly(methyl methacrylate) (PMMA) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of a thermoplastic binder as paragraph [0018] of the specification states that polyacrylates are thermoplastics. Subramanian discloses that the binder includes a copolymer poly(methyl methacrylate-co-n-butyl methacrylate) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of the binder comprising at least one additive. Subramanian discloses producing test specimen 0.076 m x 0.025 m x 0.00625 m (Subramanian, pg. 4 2nd paragraph of SLS section), meeting the claim limitation of producing a shaped part. Subramanian discloses spray coating the alumina particles with polymer binder (Subramanian, pg. 3, 1st paragraph of Powder processing and coating), meeting the claim 2 limitation of forming composite particles and further meaning that a layer of substrate particles and binder are produced as if the powder is coated with binder, then formed into a layer, a layer of both is produced.
Subramanian discloses that the powders were processed in a SLS machine and powder layer thickness was kept constant at 175 μm (Subramanian, pg. 3, 1st paragraph of SLS section), thus meeting the limitation of making a layer and at least one further layer of a shaped part of substrate particles and binder. Subramanian discloses using a SLS machine with a CO2 laser chosen because most polymeric materials strongly absorb radiant energy (Subramanian, pg. 4 1st paragraph of SLS section). Subramanian discloses that the low melting point of the binder permits rapid green part formation (Subramanian, pg. 2, last paragraph of Introduction), 
Subramanian discloses that the specimens were taken and dried in an air oven for 24 hours at 120 degrees C and then heated to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section), thereby meeting the claim limitation of removing the binder. By taking and drying in an air oven, Subramanian is disclosing taking the shaped part out from the layers produced. Subramanian discloses after debinding, the specimens were heated to 1050 degrees C and held for six hours to sinter the alumina particles (Subramanian, pg. 4, Post-processing procedures section), thereby meeting the claim limitation of sintering.

As to claim 3, Subramanian discloses where the spray coating of particles yields agglomerated, coated particles (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). By disclosing agglomerated (which means forming into a mass or group), coated particles this meets the claim limitation of each of the composite particles comprising a plurality of the substrate particles. 
Further, in paragraph [0052] of the instant specification applicant discloses that the composite particles are formed by spray drying a suspension of the substrate particles with the binder. Subramanian also discloses the substantially same method of forming the composite particles and thus would be expected by a person of ordinary skill in the art to exhibit this same property. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

As to claim 5, Subramanian discloses where the agglomerated, coated particulate have particle diameters in the 20 – 80 μm range (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). By disclosing an upper diameter of 80 μm for the composite particles, this means that all of the particles (not just at least 80%) would have a maximum dimension between 0.005 mm and 0.3 mm (5 to 300 μm), thereby meeting the claim limitations.

As to claim 8, Subramanian discloses using Poly(methyl methacrylate) (PMMA) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of a thermoplastic binder as paragraph [0018] of the specification states that polyacrylates are thermoplastics. As Subramanian discloses the same chemical structure as claimed, it would have the same properties. 
“Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), see MPEP 2112.01(II).

As to claim 11, Subramanian discloses the use of three different alumina powders, one with a 15 μm average particle size, one with a 2 μm powder and a 5 μm powder (Subramanian, pg. 2, first paragraph of Materials section). As Subramanian discloses a 2 μm powder and a 5 μm powder, these meet the limitation of the maximum dimension of at least 80% of the substrate particles being equal to or greater than 1 μm and equal to or less than 50 μm.

claim 12, Subramanian discloses using Poly(methyl methacrylate) (PMMA) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of a thermoplastic binder as paragraph [0018] of the specification states that polyacrylates are polymerizates.

As to claim 14, Subramanian discloses that the powders were processed in a SLS machine powder layer thickness was kept constant at 175 μm (Subramanian, pg. 3, 1st paragraph of SLS section), thereby meeting the claim limitation of the layers applied in a thickness equal to or greater than 0.05 mm and equal to or less than 0.3 mm (50 – 300 μm).

As to claim 15, it is not clear whether this creates a new layer or is a repetition of a previously cited layer, see 112(b) rejection above. For the purposes of applying prior art, Subramanian’s disclosure of applying spray coated alumina particles with polymer binder (Subramanian, pg. 3, 1st paragraph of Powder processing and coating), means that Subramanian is disclosing applying composite particles and further meaning that a layer of substrate particles and binder are produced as if the powder is coated with binder, then formed into a layer, a layer of both is produced.
Subramanian discloses that the powder bed was maintained at both 80 and 90 degrees C when processing powders (Subramanian, pg. 4, first paragraph of SLS processing and characterization) and Subramanian discloses that the glass transition temperature of PMMA is 104 degrees C (Subramanian, pg. 3, first paragraph of Materials section), thus meeting the limitation of being equal to or greater than 20°C and equal to or less than the glass transition temperature of the binder.

As to claim 16, it is not clear how a binder is removed successively from the shaped part, see 112(b) rejection above. For the purposes of applying prior art, Subramanian’s 

As to claim 20, Subramanian discloses heating the part to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section), meets the claim limitation as this falls within the range of equal to or greater than 300°C and equal to or less than 900°C and by decomposing the binder thermally, the binder is at least partially removed from the part.

As to claim 23, Subramanian discloses after debinding, the specimens were heated to 1050 degrees C and held for six hours to sinter the alumina particles (Subramanian, pg. 4, Post-processing procedures section), thereby meeting the claim limitation of sintering at a second temperature which is equal to or greater than 600°C and less than or equal to 2400°C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of “Powder-Bed Stabilization for Powder-Based Additive Manufacturing.” Advances in Mechanical Engineering, Jan. 2014, of Zocca. 
As to claim 4, Subramanian discloses where the spray coating of particles yields agglomerated, coated particles and these particles must have some fluidity (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). However, Subramanian does not explicitly disclose where the fluidity is defined by a Hausner number which is equal to or greater than one or less than or equal to one and a half.
st paragraph of Powder processing and coating section). Thus, it would be expected by a person of ordinary skill in the art that the composite powder disclosed in Subramanian, being made of the same materials, having the same substrate particle size, and having the same composite particle size to exhibit this same flowability property. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
Further, Zocca relates to studies of powder-bed stabilization for powder passed additive manufacturing (Zocca, title). Zocca teaches that lower Hausner ratios result in better powder flow and pack significantly better than higher ratios (Zocca, pg. 4, right column, 4th full paragraph; see also pg. 4, Table 1 showing that a Hausner ratio of 1.2 has a higher relative powder bed density than a powder with a Hausner ratio of 1.41).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute creating a powder with a Hausner ratio of 1.2 as disclosed by Zocca into the powder disclosed by Subramanian thereby resulting in better powder flow and a powder that packs significantly better than higher ratios (Zocca, pg. 4, right column, 4th full paragraph).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of "Additive manufacturing technologies 3D printing, rapid prototyping, and direct digital manufacturing." (2015). Of Gibson.
	As to claim 6, Subramanian discloses where the spray coating of particles yields agglomerated, coated particles and these particles must have some maximum and minimum dimension (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). However, Subramanian does not explicitly disclose where the ratio of the minimum to maximum dimension is equal to or greater than 0.6 and less than or equal to one.
However, in paragraph [0052] of the instant specification applicant discloses that the composite particles are formed by spray drying a suspension of the substrate particles with the binder. Subramanian also discloses the substantially same method of forming the composite particles by disclosing that an aqueous polymer emulsion is spray dried and that the same process and condition as used to spray coat the alumina particulate (Subramanian, pg. 3, 1st paragraph of Powder processing and coating section). Thus, it would be expected by a person of ordinary skill in the art that the composite powder disclosed in Subramanian, being made of the same materials, having the same substrate particle size, and having the same composite particle size to exhibit this same ratio. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
	Further, Gibson teaches that spherical powders are easier to deposit and smooth using powder spreading techniques and coated particles retain the spherical nature of the underlying particle shape, and thus can be easier to handle and spread (Gibson, pg. 119, section 5.3.3.1, last paragraph of the section).
 the particle is spherical in nature (i.e. a perfect sphere would have the same diameter in every direction and thus the maximum and minimum dimension would be the same and the ratio of the two values would be one). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a spherical powder (i.e. a powder with a ratio of minimum to maximum dimension of one) as taught by Gibson into the method of making a composite powder disclosed in Subramanian thereby making the composite powder easier to deposit and smooth using powder spreading techniques (Gibson, pg. 119, section 5.3.3.1, last paragraph of the section).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian.
	As to claim 7, Subramanian discloses where the slurry (which is spray dried to form the composite particles) contains 25 % alumina and 75 % emulsion binder (Subramanian, pg. 3, first paragraph of Powder processing and coating section). Further, Subramanian discloses that the polymer content in the coated particulate can be easily varied by adjusting the water content of the emulsion portion of the slurry (Subramanian, pg. 3, first paragraph of Powder processing and coating section). As Subramanian discloses a percentage of substrate particles which is close to the claimed amount and discloses that polymer content (and thereby the content of the substrate particles) can be easily varied it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a higher amount of substrate particles in the composite particle such as 40 to 70% by volume as taught by Subramanian thereby producing a stronger, less porous finished part. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of  "Development of a poly (methyl methacrylate‐co‐n‐butyl methacrylate) copolymer binder system." Journal of applied polymer science 52.6 (1994): 789-812 of Vail.
As to claims 9 and 10, Subramanian discloses using Poly(methyl methacrylate) (PMMA) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of a thermoplastic binder and it also discloses that the binder includes a copolymer poly(methyl methacrylate-co-n-butyl methacrylate) (Subramanian, pg. 3 1st paragraph of Materials section), meeting the claim limitation of the binder comprising at least one additive. However, Subramanian does not explicitly disclose the relative amounts of these components. Subramanian does state that these materials were prepared as water based emulsions using procedures described in Vail (Subramanian, pg. 3 1st paragraph of Materials section). 
Vail relates to the development of a Poly ( Methyl Methacrylate-co-n-Butyl Methacrylate) copolymer binder system (Vail, title). Vail teaches a number of different copolymerization monomer feed conditions including where the mass ratio of MMA to BMA is 1.06 which results in 48.54% for the BMA (i.e. the additive) and 51.46% for the PMMA (i.e. the thermoplastic polymer)  (Vail, pg. 797, Table IV), thereby meeting the claim limitations.
As Subramanian discloses that Vail was used to create the binder system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 51.46% for the thermoplastic polymer PMMA and 48.54 % for the additive as taught by Vail into the method disclosed by Subramanian thereby creating the composite particles as disclosed in Subramanian.

Claims 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of WO 95/30503 of Booth.
claim 13, Subramanian discloses a composite particle where the binder comprises an additive as shown in the rejection of claim 1 above. However, Subramanian does not explicitly disclose where the additive comprises a plasticizer.
Booth relates to the composition and use of polymeric binders in fabricating parts by selective laser sintering (Booth, abstract). Booth teaches binders are amorphous copolymers of methacrylic acid derivatives and may contain styrene and its derivatives, as well as additives, such as film forming agents and adhesion promoters and the binders are used to coat inorganic particulate substrates to create a powder comprised of the substrate and binder (Booth, abstract).  Booth teaches adding plasticizers to the binders (Booth, pg. 20 lines 19-20). Booth teaches that plasticizers enhance the coating and flow properties of the binders (Booth, pg. 20, lines 22-23).
As Subramanian and Booth both relate to the forming of composite particles where polymeric binders coat particulate substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plasticizer as taught by Booth to the additive disclosed in Subramanian thereby enhancing the coating and flow properties of the binders (Booth, pg. 20, lines 22-23).
	
	As to claim 21, Subramanian discloses that the specimens were taken and dried in an air oven for 24 hours at 120 degrees C and then heated to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section). However, Subramanian does not explicitly disclose where the thermal removal of the binder is carried out in one of an inert gas atmosphere, reducing atmosphere and a high vacuum (see 112(b) above concerning high vacuum).
	Booth relates to the composition and use of polymeric binders in fabricating parts by selective laser sintering (Booth, abstract). Booth teaches carrying out thermal depolymerization 
As Subramanian and Booth both relate to the forming of composite particles where polymeric binders coat particulate substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reducing atmosphere as taught by Booth to the to the thermal binder removal disclosed in Subramanian thereby yielding gaseous products with little residue deposited on the inorganic substrate (Booth, pg. 9, lines 34-35).

As to claim 22, Subramanian discloses that the specimens were taken and dried in an air oven for 24 hours at 120 degrees C and then heated to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section). However, Subramanian does not explicitly disclose where at least 95% of the binder has been removed from the shaped part after sintering. 
However, as noted in the rejection of claim 1 above, Subramanian discloses the substantially identical method of debinding and sintering as such it would be expected by a person of ordinary skill that the same process carried out on the same product would produce the same results. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

As Subramanian and Booth both relate to the forming of composite particles where polymeric binders coat particulate substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reducing atmosphere as taught by Booth to the to the thermal binder removal disclosed in Subramanian thereby resulting in that less than 0.5% by weight of the binder is coated on the substrate (Booth, claim 2).

Claims 17-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of US 2017/0021425 A1 of Fang and US 2017/0144222 A1 of Daute.
	As to claim 17, Subramanian discloses that the specimens were taken and dried in an air oven for 24 hours at 120 degrees C and then heated to 600 degrees C where they were held for approximately 12 hours to decompose the binder thermally (Subramanian, pg. 4, Post-processing procedures section). However, Subramanian does not explicitly disclose where the at least one additive is dissolvable by solvent, where the thermoplastic polymer is insoluble in the solvent and the at least one additive is removed at least partially from the shaped part by means of solvent.
	Fang relates to where a source metal is mixed with a binder in a solvent to form a slurry which is granulated to form substantially spherical granules wherein each granule comprises an agglomeration of particulate source metal in the binder (Fang, abstract). Fang teaches that the granules can be debinded and sintered as the next step where debinding can be carried out in a number of ways including thermal debinding and solvent debinding (Fang, paragraph [0056]).

	As Subramanian, Fang, and Daute all relate to additive manufacturing substrate particles with a binder and removing the binder before sintering, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of both thermal and solvent debinding as taught by Fang, and extracting the plasticizer using a solvent as disclosed by Daute into the method disclosed by Subramanian, thereby having a debinding that does not change the shape of the shaped green body (Daute, paragraph [0055]).
	
	As to claim 18, Daute discloses where the plasticizer is removable at least in part from the filament by extraction at a temperature of at least 20° C. and preferably of between 20° and 80° C. using an organic solvent (Daute, paragraph [0044]).
	
	As to claim 19, Subramanian, Fang, and Daute does not explicitly disclose where 30% to 100% of the additive is removed from the shaped part by a solvent.

“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
	
	As to claim 30, Subramanian does not disclose where the additive is being removed from the shaped part at least partially before the thermoplastic polymer. 
Daute discloses removing at least a part of the plasticizer from the green body, then sintering the shaped green body to obtain the shaped body (Daute, paragraphs [0021-0022]). As the sintering will remove the thermoplastic polymer, see the thermal debinding step disclosed in Subramanian in the rejection of claim 1 above, Daute is disclosing the additive being removed from the shaped part at least partially before the thermoplastic polymer. Daute teaches that the plasticizer is extracted by contacting the green body with an organic solvent capable of extracting the plasticizer wherein said extraction does not change the shape of the shaped green body (Daute, paragraph [0055]).
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and Booth as applied to claims 13, 21, and 22  above, and further in view of Daute.
	As to claim 29, while Booth discloses adding plasticizers to the binders (Booth, pg. 20 lines 19-20), it does not disclose where the plasticizer comprises an ester of an aromatic hydroxybenzoic acid.
	Daute teaches that the plasticizer comprises an ester of hydroxybenzoic acid (Daute, paragraph [0046]). Daute teaches that this allows for extraction at a temperature of at least 20° C. and preferably of between 20° and 80° C. using an organic solvent (Daute, paragraph [0044]; see also Examples 1, 2, and 3 where filaments are made using ester of hydroxybenzoic acid and extracting it in 12 hours in acetone at 40° C in paragraph [0066]).
	As the Subramanian, Booth and Daute all relate to substrate particles and binders being used in additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an ester of hydroxybenzoic acid as taught by Daute into the method disclosed by the combination of Subramanian and Booth, thereby allowing for extraction at a temperature between 20° and 80° C. using an organic solvent (Daute, paragraph [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733